 

Exhibit 10.25

 

LEVI STRAUSS & CO.

LEVI STRAUSS FINANCE CENTER CORPORATION

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 24, 2004 and entered into by and among Levi Strauss & Co., a Delaware
corporation (“LS&Co”), Levi Strauss Financial Center Corporation, a Delaware
corporation (“LSFCC” and, together with LS&Co, the “Borrowers”), the financial
institutions listed on the signature pages hereof (the “Lenders”), and Bank of
America, N.A., as agent for the Lenders (the “Agent”), and, for purposes of
Section 5 hereof, the Loan Parties other than the Borrowers listed on the
signature pages hereof (the “Subsidiary Parties”), and is made with reference to
that certain Credit Agreement dated as of September 29, 2003, as amended by that
First Amendment to Credit Agreement dated as of September 30, 2003, that Second
Amendment to Credit Agreement dated as of October 14, 2003, that Third Amendment
to Credit Agreement and Limited Waiver dated as of March 18, 2004 and that
Fourth Amendment to Credit Agreement dated as of August 13, 2004 (the “Credit
Agreement”), by and among the parties thereto. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrowers and the Lenders desire to amend the Credit Agreement to
make certain modifications as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1 Amendment to Article 1

 

(a). Section 1.3 of the Credit Agreement is amended by inserting the following
as new Section 1.3(i):

 

“(i) Conversion of Cash Collateralized Letter of Credit. LS&Co. may convert any
Cash Collateralized Letter of Credit into a Letter of Credit that is not a Cash
Collateralized Letter of Credit by providing the Agent, at least one Business
Day prior to the effective date of such conversion, written notice identifying
the relevant Cash Collateralized Letter of Credit to be converted and the date
upon which such conversion shall be effective.

 

         (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

1.2 Amendment to Annex A

 

(a). Annex A to the Credit Agreement is amended by amending the definition of
“Cash Collateralized Letter of Credit” to read in full as follows:

 

““Cash Collateralized Letter of Credit” means a Letter of Credit requested to be
issued as a Cash Collateralized Letter of Credit in accordance with Section
1.3(c)(1) and otherwise issued in accordance with the conditions hereunder
applicable to a Cash Collateralized Letter of Credit, provided that upon
effectiveness of the conversion of any Cash Collateralized Letter of Credit in
accordance with Section 1.3(i). such Letter of Credit shall no longer be a “Cash
Collateralized Letter of Credit” for purposes of this Agreement.”

 

Section 2. CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective upon receipt by the Agent of an executed
counterpart to this Amendment from each of the Borrowers and Lenders
constituting Majority Lenders (the date of satisfaction of such condition being
referred to herein as the “Fifth Amendment Effective Date”).

 

Section 3. COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Borrower represents and
warrants to each Lender that the following statements are true, correct and
complete:

 

A. Due Incorporation, Valid Existence and Good Standing; Corporate Power and
Authority. Each Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware. Each Borrower has
all requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated by, and perform its obligations under,
the Credit Agreement as amended by this Amendment (the “Amended Agreement”).

 

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of each Borrower.

 

C. No Conflict. The execution and delivery by each Borrower of this Amendment
and the performance by each Borrower of the Amended Agreement do not and will
not conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of such Borrower, by reason of the
terms of (a) any contract, mortgage, lease, agreement, indenture, or instrument
to which such Borrower is a party or which is binding upon it, (b) any
Requirement of Law applicable to such Borrower, or (c) the certificate or
articles of incorporation or by-laws of such Borrower.

 

D. Governmental Consents. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution and delivery by, or
enforcement against,

 

    2    (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

any Borrower of this Amendment, or the performance by, or enforcement against,
any Borrower of the Amended Agreement.

 

E. Binding Obligation. This Amendment has been duly executed and delivered by
each Borrower and this Amendment and the Amended Agreement constitute the legal,
valid and binding obligations of each Borrower, enforceable against each
Borrower in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

Section 4. ACKNOWLEDGEMENT AND CONSENT

 

Each Subsidiary Party hereby acknowledges and agrees that the Subsidiary
Guaranty and each of the Collateral Documents (collectively, the “Credit Support
Documents”) to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Party represents and warrants
that all representations and warranties contained in the Amended Agreement and
the Credit Support Documents to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the Fifth Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 

Each Subsidiary Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary Party
is not required by the terms of the Credit Agreement or any other Loan Document
to consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Subsidiary Party to
any future amendments to the Credit Agreement.

 

Section 5. MISCELLANEOUS

 

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 

(i) On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof, “herein” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Amended Agreement.

 

    3    (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Agent or any Lender
under, the Credit Agreement or any of the other Loan Documents.

 

B. Fees and Expenses. Each Borrower acknowledges that all costs, fees and
expenses as described in Section 13.7 of the Credit Agreement incurred by the
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of the Borrowers.

 

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

D. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

E. Counterparts. This Amendment may be executed in any number of counterparts,
and by each party hereto in separate counterparts, each of which shall be an
original, but all of which shall together constitute one and the same agreement;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment may be transmitted and/or signed by
telefacsimile. The effectiveness of any such signatures shall, subject to
applicable law, have the same force and effect as an original copy with manual
signatures and shall be binding on the Borrowers, the Agent and all Lenders. The
Agent may also require that any such signature be confirmed by a manually-signed
copy thereof; provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
signature.

 

[Remainder of page intentionally left blank]

 

    4    (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWERS: LEVI STRAUSS & CO. By:  

/s/ Miguel Silva Gonzalez

Name:

 

Miguel Silva Gonzalez

Title:

 

Vice President and Treasurer

LEVI STRAUSS FINANCIAL CENTER CORPORATION By:  

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

 

    S-1    (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

SUBSIDIARY PARTIES: BATTERY STREET ENTERPRISES, INC. By:  

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS GLOBAL FULFILLMENT SERVICES, INC. By:  

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS GLOBAL OPERATIONS, INC. By:  

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS INTERNATIONAL By:  

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS INTERNATIONAL, INC. By:  

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

 

    S-2    (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

LEVI’S ONLY STORES, INC.

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

NF INDUSTRIES, INC.

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

HARTWELL COMMODITIES GROUP

By:

 

/s/ Gregory A. Intemann

Name:

 

Gregory A. Intemann

Title:

 

Assistant Treasurer

LEVI STRAUSS-ARGENTINA, LLC

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS RECEIVABLES FUNDING, LLC

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS SECURITIZATION CORP.

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

 

    S-3    (Fifth Amendment to Credit Agreement)



--------------------------------------------------------------------------------

LEVI STRAUSS SERVICES INC.

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

LEVI STRAUSS U.S.A., LLC

By:

 

/s/ Joseph M. Maurer

Name:

 

Joseph M. Maurer

Title:

 

Treasurer

 

    S-4    (Fifth Amendment to Credit Agreement)